FILED

 

US. DISTRICT COURT EDNY.
UNITED STATES DISTRICT COURT *
EASTERN DISTRICT OF NEW YORK * W093 28
ANKIT SAPRA, Individually andon behalf = LONG ISLAND OFFICE
of others similarly situated, 18-CV- 07257(SJFXSIL)
Plaintiff,
STIPULATION OF
-v.- DISMISSAL WITH
PREJUDICE

BIPI NORTHERN NY, INC., BIPI] ELIOT NY, INC.
and SHAHEEN M. REZA,

Defendants.
X

 

IT IS HEREBY STIPULATED AND AGREED by and between the parties, through
their undersigned counsel, that this action, including all claims that were asserted herein, is
hereby dismissed with prejudice, and the parties are to bear their own costs and attorneys’ fees.

IT IS FURTHER STIPULATED AND AGREED that this Court shall retain

jurisdiction to enforce the settlement in this action.

COREN GROUP, P.C.

: 0| vy
Steven Mitchell Coren, Esq.

225 Union Street 98-20 Metropolitan Avenue

   
   

Brooklyn, New York 11231 Forest Hills, New York 11375
(212) 371-5800 (718) 268-2616
Email: Scoren@corenlawgroup.com Email: ahf@ahforman.com
Attorneys for Defendants . Altorney for Plaintiff

. _ 80 ORDBRER,

SSI STEVEN I. LOCKE
RG EV VSDI: +: ER e} 7 Va.

 

 

 
